Citation Nr: 0125712	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-20 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected entrapment of the ilioinguinal nerve with 
neuralgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted benefits under 
38 U.S.C.A. § 1151 for entrapment of the ilioinguinal nerve 
with neuralgia as residuals of surgery for a right inguinal 
hernia and assigned a noncompensable evaluation.  The Board 
remanded this issue for additional development in November 
2000.  

The issue is reflected on the first page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.   


FINDING OF FACT

Entrapment of ilioinguinal nerve with neuralgia is manifested 
by chronic pain in the right groin radiating down the medial 
anterior right thigh, moderate tenderness over the groin 
area, and decreased sensation to pinprick along the right 
medial thigh.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
entrapment of ilioinguinal nerve with neuralgia as residual 
of surgery for right inguinal hernia have been met.  38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.40, 4.124a, Diagnostic Code 8530 (2001);
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA redefined VA's obligations with 
respect to the duty to notify and the duty to assist.  The 
veteran was advised of the requirements of the VCAA in an 
April 2001 letter.

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, VA's duties with respect 
to the veteran's claim have been fulfilled.  The VCAA 
essentially provides that the VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the veteran in this case. 

Specifically, the veteran was advised and notified of the 
evidence necessary to establish a higher rating in the August 
1999 rating decision, the June 2000 Statement of the Case 
(SOC), and the March and August 2001 Supplemental Statements 
of the Case (SSOC).  See 38 U.S.C.A. §§ 5102, 5103, 5107 
(West Supp. 2001).  VA medical records from 1993 to 2001 are 
of record.  The veteran has not referred to any other medical 
records.  The March and August 2001 SSOCs informed him of the 
evidence that had been developed.  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for compensation has been 
properly developed and that no useful purpose would be served 
by remanding the issue with directions to provide further 
assistance.  As noted above, this case was previously 
remanded by the Board for further development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disorders at issue in this case than do 
those already of record.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, and that the 
duty to assist veteran has been satisfied.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because this appeal is from the initial rating assigned to 
the disability upon awarding benefits under § 1151, 
consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  However, following review of the 
evidence, the Board has not found that "staged ratings" are 
warranted in this case for the evaluation on appeal.
 
The veteran and his representative contend, in substance, 
that a compensable evaluation for the veteran's service-
connected status post nerve entrapment of the ilioinguinal 
nerve is warranted.

A May 1995 VA medical record revealed that the veteran 
underwent right inguinal hernia repair. VA medical records 
from August 1995 to November 1998 show that the veteran was 
seen on multiple occasions complaining of right inguinal pain 
at the site of the 1995 surgery.  Diagnoses included status 
post right inguinal hernia repair 1995 with chronic pain.  At 
a November 1998 VA neurological consult, the veteran's 
complaint of chronic groin pain was noted.  The diagnosis was 
ilioinguinal iliohypogastric right genitofemoral neuralgia.

At a January 1999 VA examination, the veteran complained of 
tenderness over the lower quadrant with bending or flexing 
and pain radiating into the right anterior and lateral thigh 
that has continued since his right ilioguinial hernia repair 
in May 1995.  The examiner noted that it was certainly 
possibly that there was entrapment of the ilioinguinal nerve 
following his surgery, which caused discomfort in his groin 
and right anterior thigh area.  A January 1999 VA 
neurological evaluation revealed that the veteran was seen in 
follow-up for his ilioinguinal neuralgia and genitofemoral 
neuralgia with groin pain and that an ilioinguinal block on 
the right was performed.

In August 1999, the RO granted compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for entrapment of 
ilioinguinal nerve with neuralgia residuals of surgery for 
right inguinal hernia and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8530.  

VA medical records from April to July 2001 reveal continued 
complaints of right groin pain and show that the veteran was 
prescribed Percocet for the pain.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8530 provides a 
zero percent disability rating for mild or moderate paralysis 
of the ilioinguinal nerve and a 10 percent disability rating 
for severe to complete paralysis of the ilioinguinal nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8530 (2001).  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diseases of the Peripheral Nerves (2001).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2001).  Diagnostic Code 8730 refers to neuralgia involving 
the ilioinguinal nerve.  Neuralgia is characterized by dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, and is also rated on the same scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete, paralysis.  38 C.F.R. § 4.124 
(2001).

Under 38 C.F.R. § 4.124a, the schedule for rating 
neurological conditions and convulsive disorders, in 
pertinent part states that neurological diseases and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  The term "incomplete paralysis," with this and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note prior to Diagnostic Code 8510 (2001).

Here, the veteran has complained of pain and weakness of 
right groin area radiating to the right thigh as well as 
diminished sensation to touch.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  

Here, VA medical records show findings and diagnoses of 
chronic groin pain due to ilioinguinal iliohypogastric right 
genitofemoral neuralgia since surgery in 1995.  When examined 
in March 2001, the veteran complained of right groin pain 
radiating into the right thigh, some difficult walking, and 
no longer being able to bowl or ride his bicycle.  The March 
2001 examination revealed slight swelling of the right medial 
abdomen near the groin and moderate tenderness over the groin 
area with decreased sensation to pinprick.  The VA examiner 
concluded that the veteran's chronic right inguinal groin 
pain with entrapment of the right ilioinguinal nerve and 
sensory disturbance limited his walking and ability to use 
his bicycle.  Consequently, the Board finds that given the 
functional limitations of the disability, the disability 
picture for the veteran's service-connected entrapment of the 
right ilioinguinal nerve more nearly approximates the 
schedular criteria for an increased evaluation of 10 percent 
for severe neuralgia. 

Accordingly, the Board concludes that the evidence supports 
an evaluation of 10 percent, but a preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
The Board notes that the 10 percent rating is the maximum 
schedular rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8530, 8630, and 8730. Regardless of whether the veteran's 
symptoms are classified as paralysis of the ilioinguinal 
nerve, or neuritis or neuralgia of the ilioinguinal nerve, 
the maximum available schedular rating is 10 percent, and 
there is no other potentially applicable diagnostic code 
under which to evaluate the veteran's claim.  The 10 percent 
disability rating currently assigned encompasses a level of 
compensation for persistent symptoms due to disorders of the 
ilioinguinal nerve and for any impairment in earning capacity 
due to the residual symptoms.  As there is no basis for 
assignment of a higher schedular evaluation for the veteran's 
disability, a schedular evaluation in excess of the currently 
assigned 10 percent rating may not be assigned.  38 C.F.R. § 
4.124a, Diagnostic Codes 8530, 8630, 8730 (2001).

Furthermore, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  There is no showing that the 
veteran's status post nerve entrapment of the ilioinguinal 
nerve has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
has necessitated frequent periods of hospitalization; or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for entrapment of the right 
ilioinguinal nerve is granted, subject to the criteria 
applicable to the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

